Citation Nr: 1202798	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  07-18 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for peripheral neuropathy of the bilateral lower extremities, claimed as a result of VA treatment for HIV. 


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to December 1982.

This appeal initially came to the Board of Veterans' Appeals (Board) from a July 2006 rating decision.  

In November 2008, the Board issued a decision denying the appeal.  The Veteran appealed that decision, and in a March 2010 memorandum decision, the Court of Appeals for Veterans Claims (Court) vacated the Board decision and remanded the case for additional development.  Specifically, the Board was directed to obtain a medical opinion as to whether the appropriate standard of care was followed with the prescription of the Veteran's HIV medication.  

An opinion was obtained and associated with the Veteran's claims file, and a review of the opinion shows that it fully addressed the Board's remand.  As such, there is no prejudice for the Board to proceed with the adjudication of this appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the lower extremities was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, nor was it caused by an event not reasonably foreseeable.

2.  The Veteran consented to the initiation and continuation of the medication which eventually caused him to develop peripheral neuropathy.


CONCLUSION OF LAW

The criteria for compensation benefits for under 38 U.S.C.A. § 1151 for an additional disability as a result of VA medical treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.361 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  1151 Claim

The Veteran served on active duty in the U.S. Air Force from August 1978 to December1982.  He was diagnosed as having HIV (a nonservice-connected disability) in June 1998, and began seeking treatment at the Durham, North Carolina, VA medical center (VAMC) in October 1998.  During the next three years, as he underwent drug treatment for HIV at the VAMC, he developed peripheral neuropathy.  

The Veteran believes that his treatment at the VAMC caused him to develop peripheral neuropathy.  In February 2006, he explained that his disability occurred when his VA doctor prescribed medication without warning him of early warning signs concerning peripheral neuropathy.  The Veteran asserted that he developed peripheral neuropathy after a month or two on the drug (Zerit or Stauvudine/D4T), and that this caused permanent damage in both feet to the extent that he can no longer stand, sit or lie in one position very long.

The Veteran in this case does not contend that his disability or disabilities are the result of his military service.  Instead, he contends that his disabilities are the result of VA treatment and seeks compensation under 38 U.S.C.A. § 1151.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either: 

1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.

See 38 U.S.C.A. § 1151.

The first element of developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability as a result of a VA procedure.  See 38 C.F.R. § 3.361. 

The evidence in this case confirms that the Veteran has an additional disability, as he developed peripheral neuropathy in June 1999, approximately eight months after starting his HIV treatment at VA.  The Veteran has continued to experience peripheral neuropathy symptoms since that time, which have progressively worsened over the years. 

The issue is then whether the VA treatment actually caused the additional disability.  

In August 2001, a VA doctor noted that the Veteran's peripheral neuropathy continued to be a problem, noting that it could be the result of DDI, a residual from D4T or the Veteran's HIV.

Conversely, several VA treatment records do suggest that the Veteran's peripheral neuropathy was secondary to the drug treatment he received at the VAMC, and several treatment records even mention the drugs DDI and D4T (June, October, and November 2002 VA treatment reports).  

In May 2005, a VA neurologist diagnosed the Veteran with peripheral neuropathy secondary to Stavudine, but noted that other causes for neuropathy should be considered, observing that the Veteran had macrocytosis, which could cause neuropathy, and the neurologist indicated that B12 and Folate should be checked.

The Board obtained a medical opinion in September 2010 in which the examiner concluded that the Veteran's peripheral neuropathy was likely multifactorial, resulting both from his HIV infection, and from the neuronal toxicity of the antiretroviral medication.  The examiner explained that two commonly implicated agents for peripheral neuropathy were D4T and to a lesser extent DDI.

As described, the medical evidence is somewhat inconclusive as to what the true cause of the Veteran's peripheral neuropathy was, and the cause may very well be multifactorial in nature.  In fact, D4T and DDI, the two drugs to which the Veteran attributes his peripheral neuropathy, were not prescribed until September 2000; whereas the Veteran's first symptoms of peripheral neuropathy arose approximately a year earlier in June 1999 when the Veteran reported difficulty sleeping due to increased leg pain, and his medication regimen was changed in an effort to avoid possible peripheral neuropathy.  In October 1999, the Veteran stated that he had not found his lower extremity neuropathy to be such a problem as of late.  Both statements provide highly probative factual evidence against his own claim that it was treatment with medication in 2000 which caused a problem that the Veteran's own statements suggest began in 1999 or earlier.    

In any event, given the inconclusiveness of the evidence, the Board will resolve reasonable doubt in the Veteran's favor and conclude that the medication prescribed by a VA medical professional caused, at least in part, his peripheral neuropathy.

However, causation alone is not sufficient to warrant compensation under 38 U.S.C.A. § 1151.  Rather, the evidence must show either that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

The Veteran essentially asserts that the VA treatment and prescription of drugs to treat his HIV, as well as the failure to discontinue their use, constituted carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA doctor.  

The memorandum decision found that a medical opinion of record had not specifically been obtained as to whether the Veteran's treating VA practitioner exercised the proper standard of care.  

In response, the Board obtained a medical opinion in September 2010.  The examiner reviewed the Veteran's claims file, recounting in detail his HIV treatment course at VA.  She noted that the Veteran was initially diagnosed with HIV in 1998 and he was treated initially with AZT/3TC/indinavir, but he developed kidney stones and his regimen was switched to AZT/3TC/nelfinavir.  He did well on this for 4-5 months, but then began to develop signs of peripheral neuropathy, so the 3TC was switched to abacavir.  The examiner indicated that it was not clear whether this improved the Veteran's peripheral neuropathy; however, the switch did increase his viral load and it was determined that his medication should be changed to DT4, DDI, amprenavir, and rit to address this problem.  The rationale given for this change was to save NNRTI for use in the future with ABT-378.  On the new medication regimen, the Veteran's viral counts improved, he began feeling better, and his peripheral neuropathy was documented as stable and mild.  Unfortunately, after approximately six months, the peripheral neuropathy began worsening, and the D4T was changed to efavirenz.  Regrettably, the peripheral neuropathy never improved and has become progressively worse with time.  

As noted, the examiner concluded that the Veteran's neuropathy was likely multifactorial in nature, representing a combination of the HIV infection and the neuronal toxicity of the antiretroviral medication.  She explained that two commonly implicated agents for peripheral neuropathy are Stavudine (D4T) and to a lesser extent Didanosine (DDI).  However, she asserted that the mere fact that these drugs elevated the risk of developing peripheral neuropathy, alone, did not render the doctor's decision to prescribe them negligent or careless.

The examiner explained that while the medical literature advises against using Didanosine in combination with Stavudine due to the risk of neurotoxicity, it is not an absolute contraindication as the beneficial effects on viral load suppression and immune function recovery may outweigh their potential neurotoxicity.  She also observed that Dr. W. had not prescribed D4T or DDI in the first instance, rather he prescribed them only after several other medications had been tried, in response to a documented increase in viral load, and in an effort to save other medications for future use.

Having reviewed the course of the Veteran's HIV medication, the examiner opined that she found no evidence to suggest that Dr. W. did not exercise the proper standard of care in treating the Veteran.  She supported her conclusion with references to medical studies.

As described, this medical opinion was provided after a thorough and considerate review of the evidence of record, and its conclusions were supported by references to medical literature.  As such, the Board finds that it is quite probative and entitled to great weight.  

The Board has reviewed the claims file, but finds no medical evidence to undermine or otherwise call into question the examiner's conclusions; as no medical evidence of record supports the conclusion that the Veteran's additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  

In December 2011, the Veteran wrote a letter indicating that he strongly disagreed with the conclusion that Dr. W. did not violate the accepted standards of care by changing his drug regimen from AZT to Stavudine (D4T) and Didanosine (DDI) after his viral load increased in September 2000.  The Veteran indicated that Dr. W. insisted upon waiting to remove him from this regimen until he could test the Veteran's blood, and the Veteran alleged that Dr. W. told him that he could correct any embryonic side-effects in the early stages.  Dr. W. did remove the Veteran from one of the drugs (Stavudine) at his next appointment in May 2001, but did not remove the DDI too, which the Veteran believes deepened his peripheral neuropathy.  The Veteran was apparently removed from DDI in August 2001.

While the Veteran believes Dr. W. violated the standard of care, he, as a lay person, lacks the medical training and expertise to provide a complex medical opinion such as what the appropriate standard of care would be in a case such as his.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran disagrees with the conclusion that Dr. W. did not violate the standard of care, his opinion is insufficient to prove such a point, limiting the probative value of his medical opinion. 

Furthermore, given the examiner's medical expertise and her reliance on medical literature, her opinion would be entitled to greater weight than the Veteran's unsupported, and speculative lay assertions. 

The Court also directed that the Board address whether the Veteran provided informed consent for his treatment. 

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with 38 C.F.R. § 17.32.  Minor deviations from the requirements 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, as in emergency situations.

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32 (c).

The informed consent process must be appropriately documented in the health record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) Require the use of sedation; (ii) Require anesthesia or narcotic analgesia; (iii) Are considered to produce significant discomfort to the 
patient; (iv) Have a significant risk of complication or morbidity; (v) Require injections of any substance into a joint space or body cavity; or (vi) Involve testing for Human Immunodeficiency Virus (HIV).

In the memorandum decision, the Court indicated that a request for any written consent forms should be made.  This was done, and unfortunately no consent forms were found, which is not entirely surprising given the fact that no allegation has been advanced that any formal consent forms were ever signed.  Regardless, a signed document is not required in this case, as this is not one of the situations described in the preceding paragraph in which signature consent is required.  

Nevertheless, the Board must consider whether the Veteran rendered informed consent in this case orally.

The Veteran has repeatedly asserted, such as in a March 2006 letter, that his VA doctor failed to warn him of the hazards and early warning symptoms to watch for and he trusted his judgment.  Moreover, while he complained of pain in his feet and tingling at night, he was nevertheless kept on the same medication regimen.  As such, the Veteran does not believe that he rendered informed consent.

In his February 2007 notice of disagreement, the Veteran stated that his doctor had prescribed two drugs to treat his HIV without proper documentation to their potential side effects, and no instruction to contact his doctor in the event that certain symptoms emerged.

In his substantive appeal, the Veteran again asserted that he had not been informed of the known side effects.  He added that he did not understand why the medication was not discontinued when his complaints of tingling were voiced.

In October 2007, the Veteran again wrote that he was not initially warned of the dangers of Didanosine or Stavudine, or what to watch out for.  He alleged that by the time he saw Dr. W. again he spoke of symptoms and Dr. W. immediately took him off the Stavudine and tried aggressively to reverse the effects of the peripheral neuropathy, but still did not take him off Didanosine.  

In November 2008, the Veteran alleged that at no time was he informed by either his VA doctor or by the pharmacy what the potential side effects of his drug regimen was.  He indicated that the only paper that came with his prescription was a note stating that he should take the medication as prescribed.

Here, based on a detailed factual review of the evidence, the Board finds no doubt that the Veteran consented to undergoing the drug therapies he was provided.  

For example, in January 2001, the Veteran reported that he was doing well on his new medication regimen, with only a report of mild, stable neuropathy symptoms in the soles of his feet.  Dr. W. expressed concern about the peripheral neuropathy, because the Veteran was on a D4T/DDI combination, and he expressed concern that the condition was likely to progress.  However, he noted that the Veteran was loath to change his medication, feeling that the medication was working and wanted to continue the medication with monitoring.  Accordingly, Dr. W. suggested that they see what his new labs were on the medications looked like.

At the Veteran's next appointment in May 2001, the Veteran was seen with complaints of worsening peripheral neuropathy in his feet.  However, he stated that he had been putting up with this for a couple of months since he felt the new regimen was really good for him and he did not want to jeopardize it.  Per the treatment record, Dr. W. informed the Veteran that this was intolerable and not surprising, since he was on D4T/DDI.  Dr. W. recommended that at least the D4T should be switched.

While the Veteran argues that informed consent was not given, it is clear that he had several discussions with Dr. W. about his HIV medication regimen and they decided to continue, despite Dr. W.'s concern about the peripheral neuropathy progressing.  Moreover, the Veteran's argument that he had no idea about the potential side effects also rings hollow, as Dr. W. noted in January 2001 that he was worried about the Veteran's peripheral neuropathy because of the D4T/DDI combination.  These records undermine severely the Veteran's credibility with the Board, as these records are clearly of highly probative value (written before any claim with the VA was filed) and totally undermine the Veteran's factual contentions.

Dr. W.'s treatment notes, which were created contemporaneously with the rendered treatment, make it apparent that the Veteran's condition and medication were both discussed and the decision was made to continue on the same course.  The record is unusually clear.    

The Veteran has argued that the comments Dr. W. attributed to him are inaccurate, but read within the context of the treatment records, the comments and the Veteran's desire to continue medication that was working well seem entirely plausible.

Furthermore, to the extent that the Veteran has argued that he did not recognize the risks, and that his doctor did not fully inform him of the consequences of continuing with the medication, the fact is that the Veteran is trying to recall conversations which occurred years earlier.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Moreover, the Veteran is recalling these conversations in the context of pursuing a claim for monetary gain.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  Both of these factors serve to undermine the credibility of the Veteran's recollections.  

Conversely, Dr. W.'s treatment notes were recorded contemporaneously with the treatment that was being rendered, and without any personal gain at stake.
 
From a review of the treatment records, the Board is satisfied that the Veteran and Dr. W. had a thorough discussion of his symptoms and the course of medication which was being chosen.  The treatment records show that the Veteran's medication was being changed to combat an increased viral load, but there was also concern voiced by Dr. W. at that time about potential complications with peripheral neuropathy; which would suggest that a discussion of the risk of peripheral neuropathy with D4T and DDI.  Dr. W. also acquiesced to the Veteran's professed desire to continue his medication regimen.  There is nothing to suggest that the Veteran did not have an opportunity to ask questions or that he was not in full agreement with the medication decisions that were made.  In fact, the record clearly suggests the Veteran was actively involved in his treatment. 

While the Veteran now disagrees with the medication decisions that were made, because they may have caused his peripheral neuropathy to worsen, as they say, hindsight is 20/20.  Knowing now the course of the Veteran's disability, a different medication regimen might, or might not, have been pursued, or may have made his medical condition much worse.  The Board lacks the medical knowledge to answer such a question.  However, the Board can review the facts of a case, and nothing is present in the treatment records created contemporaneously with the prescribed medication to suggest that the Veteran disagreed with the decision to take the path that was chosen, nor is there any suggestion that he was not aware of the risks.  The fact that a potential risk actually manifested cannot serve to retroactively undo consent.

As such, based on a review of the facts of this case, the Board does not find that informed consent was lacking.

The final inquiry is whether the additional disability of peripheral neuropathy was an event not reasonably foreseeable.  The regulations explain that the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. § 3.361(d)(2).

In this regard, the medical evidence of record shows that it is not uncommon for patients on DDI and D4T to develop peripheral neuropathy.  In fact in January 2001, Dr. W. stated that while the Veteran was doing well, the peripheral neuropathy worried him with the D4T/DDI combo.  He stated that he would expect the condition to progress, but lamented that the Veteran was loath to change his medication regimen since he felt the drugs were working, as a result, Dr. W. suggested that they would see what his new labs on the medication looked like and would readdress the issue then.

It is clear from the treatment records that peripheral neuropathy is a reasonably foreseeable result of the medication course that the Veteran was prescribed.  As the VA examiner noted in September 2010, the neurotoxicity of the combination of Didanosine and Stavudine was illustrated in a multicenter, randomized, partially double-blind trial of 620 antiretroviral-naïve patients who were assigned to sequential three-drug regimens with different nucleoside analogues.  At a median of 2.3 years, symptomatic peripheral neuropathy was significantly more likely in patients treated with regimens containing Didanosine and Stavudine compared to those containing zidovudine and lamivudine.  In fact, 27 percent of those on Didanosine and Stavudine developed peripheral neuropathy.  The adverse neuromuscular and skeletal side effects listed on the drug warnings for D4T and DDI includes peripheral neuropathy which it notes occurs 8-21 percent of cases for D4T and 17-20 percent of the cases with DDI.  Thus, medical evidence cited in the record establishes that it is not uncommon for certain HIV medication regimens, such as those prescribed to the Veteran, to cause peripheral neuropathy to develop.  As such, the fact that the Veteran did develop peripheral neuropathy cannot be deemed to be not reasonably foreseeable.  

Therefore, the criteria for a claim under 38 U.S.C.A. § 1151 have not been met; and, the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by two letters dated in March 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  One letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment of his HIV or peripheral neuropathy.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  A medical opinion of record was also obtained (the report of which has been associated with the claims file).

As such, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Compensation under 38 U.S.C.A. § 1151 for peripheral neuropathy of bilateral lower extremities, claimed as a result of VA treatment for HIV, is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


